Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because: 
Fig 14 shows part 3939. It appears this should refer to part 39 instead.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 8, Line 2 recites “an automation system for controlling”. However, no further structure defining the automation system is recited in the disclosure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8’s limitation “an automation system for controlling” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Line 7 recites “nearly constant jet diameter”. However the metes and bounds of the term nearly are undefined. One of ordinary skill in the art would not know what an acceptable value is when referring to nearly? For examination purposes, the examiner will interpret this limitation as “jet diameter”.
[Claim 2, Line 3] and [Claim 6, Line 2] each recite “coolant”. However, claim 1 previously recites a coolant and therefore, it is unclear if the coolant in claims 2 and 6 are referring to the coolant of claim 1. For examination purposes, the examiner will interpret this limitation as “the coolant” referring to the coolant of claim 1.
Claim 2, Line 4 recites “a plurality of full jet nozzles”. However, claim 1 previously recites a plurality of full jet nozzles. Therefore it is unclear if this limitation in claim 2 is setting forth a different set of nozzles or referring back to the plurality in claim 1. For examination purposes, the examiner will interpret this limitation as “the plurality of full jet nozzles”.
[Claim 2, Line 5], [Claim 6, Line 2] and [Claim 6, Line 3] each recite “the coolant chamber”. However the claims previously refer to each coolant chamber, as in multiple chambers. Therefore it is unclear if claims 2 and 6 are intending to refer to a single 
Claim 3, Lines 3-4 recite “the first sub region is mirror-symmetrical with respect to a center line of the discharge side of the cooling bar center line perpendicular to the roll axis”. However, this limitation appears to be missing language. It’s not clear what is being defined as perpendicular to the roll axis. Is it the center line of the discharge side? Is it the center line of the cooling bar? Both? For examination purposes the examiner will interpret this limitation as “the first sub region is mirror-symmetrical with respect to a center line of the discharge side of the cooling bar and the center line is perpendicular to the roll axis”.
Claim 11, Line 2 recites “between about 25 mm and about 50 mm”. The phrase "about" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, the examiner will interpret this limitation as “between 25 mm and 50 mm”.
Claim 13, Lines 1-2 recite “each full jet nozzle has a nozzle aperture”. However, it is unclear if each nozzle has an aperture, or if each nozzle is located within an aperture. According to the disclosure, each nozzle is screwed into a nozzle aperture. For examination purposes, the examiner will interpret this limitation as “each full jet nozzle is located within a nozzle aperture”.
Claim 13, Line 2 recites “the full jet nozzle”. However, it is unclear if this is intending to refer to just a single nozzle, or if this is intending to refer back to each nozzle. For examination purposes, the examiner will interpret this limitation as “each full jet nozzle”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (hereinafter “Chen”) (US 9,868,142 B2).
Regarding Claim 1, Chen discloses a cooling device (Fig 2) for cooling a roll of a roll stand (Note, for cooling a roll of a roll stand is intended use language. Chen discloses a cooling device capable of cooling a roll of a roll stand), the cooling device comprising: a cooling bar (5) configured for receiving and discharging a coolant (13) (Col 4, Lines 15-21); and the cooling bar (5) having a coolant discharge side (Fig 2 shows a front face as the discharge side), a plurality of full jet nozzles (15, 16, 17) arranged on the discharge 
Regarding Claim 2, Chen further discloses the cooling bar (5) is divided into three mutually separate coolant chambers (7, 8, 9) for receiving the coolant (13), wherein each coolant chamber corresponds to a subregion of the discharge side of the cooling bar (each chamber 7, 8, 9 corresponds to a different subregion as shown in Fig 2) and the plurality of full jet nozzles (15, 16, 17) are arranged in each subregion wherein, each nozzle is configured such that a coolant jet can be discharged from each coolant chamber toward the roll through each nozzle (Col 5, Lines 14-17).
Regarding Claim 3, Chen further discloses a first one of the coolant chambers (9) corresponds to a first one of the subregions (9) of the discharge side of the cooling bar (5), the first subregion is mirror-symmetrical with respect to a center line of the discharge side of the cooling bar (Mod Fig 2 below) and the center line is capable of being perpendicular to the roll axis.

    PNG
    media_image1.png
    396
    734
    media_image1.png
    Greyscale

Regarding Claim 4, Chen further discloses an extent of the first subregion (9) parallel to the center line of the discharge side varies along the direction of the roll axis and is at a maximum along the center line (Mod Fig 2 above shows the maximum extent of subregion 9 being along the center line).
Regarding Claim 5, Chen further discloses the first subregion (9) has the shape of a polygon (Fig 2 shows this as a triangle).
Regarding Claim 7, Chen further discloses a control valve and a pump configured for controlling the coolant quantities fed into the coolant chambers, wherein the controlling is independent by the control valve and the pump (Col 6, Lines 30-37) (Fig 2 shows valves 10, 11, 12 and pumps 18, 19, 20 facilitating coolant individually into each chamber).
Regarding Claim 8, Chen further discloses an automation system (14) for controlling respective coolant quantities fed into the respective coolant chambers (Col 4, Lines 18-19).
Regarding Claim 12.
Claims 1-3, 6, 7, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorig et al (hereinafter “Lorig”) (US 1,994,721).
Regarding Claim 1, Lorig discloses a cooling device (Fig 1) for cooling a roll (B) of a roll stand (Col 1, Lines 42-48), the cooling device comprising: a cooling bar (4, 5) configured for receiving and discharging a coolant (Col 2, Lines 22-25); and the cooling bar (4, 5) having a coolant discharge side (Fig 2), a plurality of full jet nozzles (10) arranged on the discharge side of the cooling bar (4, 5), the discharge side facing the roll to be cooled and extending parallel to a roll axis of the roll (B) (Fig 1), the bar is configured so that through each full jet nozzle (10), a coolant jet of coolant with a jet diameter can be discharged from the cooling bar toward the roll in a discharge direction (Col 2, Lines 40-45).
Regarding Claim 2, Lorig further discloses the cooling bar (4, 5) is divided into two mutually separate coolant chambers for receiving the coolant (Fig 2 shows upper chamber 4 and lower chamber 5), wherein each coolant chamber corresponds to a subregion (4, 5) of the discharge side of the cooling bar and the plurality of full jet nozzles (10) are arranged in each subregion (each chamber 4 and 5 has their own subregion 4 and 5) wherein, each nozzle (10) is configured such that a coolant jet can be discharged from the coolant chamber toward the roll through each nozzle (Col 2, Lines 40-45).
Regarding Claim 3, Lorig further discloses a first one of the coolant chambers (4) corresponds to a first one of the subregions (4) of the discharge side of the cooling bar (4, 5), the first subregion (4) is mirror-symmetrical with respect to a center line of the 

    PNG
    media_image2.png
    331
    822
    media_image2.png
    Greyscale

Regarding Claim 6, Lorig further discloses a coolant feed line (22), connected to each coolant chamber (4, 5) and configured for feeding the coolant into each coolant chamber (Col 3, Lines 10-16), wherein the coolant feed line opens into each coolant chamber in a direction substantially perpendicular to the discharge direction of the coolant (Fig 2 shows elbow 23 supplying coolant in a direction perpendicular to the discharge direction of nozzles 10).
Regarding Claim 7, Lorig further discloses a control valve (27) configured for controlling the coolant quantities fed into the coolant chambers (4, 5), wherein the controlling is independent by the control valve (27) (Col 3, Lines 16-19).
Regarding Claim 13, Lorig further discloses each full jet nozzle (10) is located within a nozzle aperture (8) and each full jet nozzle is releasably secured in the respective nozzle aperture therefore (Figs 3-4 show the nozzles 10 as separate parts within the apertures 8 and therefore are removable).
Regarding Claim 14, Lorig further discloses a wiper (X) for wiping coolant from the roll (Col 3, Lines 27-32), wherein both the wiper and the cooling bar (4, 5) are 
Regarding Claim 15, Lorig discloses a roll stand comprising a roll and two of the cooling devices of claim 2 (Fig 1), wherein the two cooling devices are arranged on opposite sides of the roll which the two devices cool (Fig 1 shows two cooling bars on opposite sides of the roll B).
Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Na et al (hereinafter “Na”) (CN 2659573).
Regarding Claim 1, Na discloses a cooling device (Fig 1) for cooling a roll of a roll stand (Lines 79-83), the cooling device comprising: a cooling bar (1) (Figs 3, 4) configured for receiving and discharging a coolant (Lines 79-83); and the cooling bar (1) having a coolant discharge side (face containing nozzles 6), a plurality of full jet nozzles (6) arranged on the discharge side of the cooling bar (1), the discharge side facing the roll to be cooled and extending parallel to a roll axis of the roll (Fig 1), the bar (1) is configured so that through each full jet nozzle (6), a coolant jet of coolant with a jet diameter can be discharged from the cooling bar toward the roll in a discharge direction (Lines 151-153) (Note, the nozzles are capable of discharging a jet diameter).
Regarding Claim 12, Na further discloses the full jet nozzles (6) are arranged in a plurality of parallel nozzle rows (Fig 4 shows three rows).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Na.
Regarding Claim 6, Chen further discloses a coolant feed line (21, 22, 23), connected to each coolant chamber (7, 8, 9) and configured for feeding the coolant into the coolant chambers (7, 8, 9) (Col 6, Lines 33-37), wherein the coolant feed line opens into each coolant chamber (7, 8 9). 
Chen is silent with regards to the direction in which the coolant feed lines open into each respective coolant chamber.
However, in the same field of endeavor, Na teaches of a similar cooling bar (1) having multiple feed lines (5) opening into a cooling chamber in a direction (vertical) 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the feed lines of Chen to feed vertically (perpendicular to the horizontal spray direction) into the coolant chambers, as taught by Na, in order to deliver coolant to the coolant chambers (Na: Lines 142-143).
Claims 9-11 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Na in view of Wilmotte et al (hereinafter “Wilmotte”) (US 4,226,108).
Regarding Claim 9, Na further discloses adjacent full jet nozzles (6) have a nozzle spacing along a direction parallel to the roll axis (Line 67). 
Na does not disclose the spacing varies along the direction of the roll axis.
However, in the same field of endeavor, Wilmotte teaches of similar cooling bars (15, 16, 17) (Figs 4-5) having nozzles (18, 19, 20) having varying spacing with spacing being smaller in the center of the bars, for the purpose of obtaining a uniform cooling throughout a larger width of the roll (Col 5, Lines 41-49).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the nozzle spacing of Na, to vary and be smaller in the center of the cooling bar, as taught by Wilmotte, in order to obtain a uniform cooling throughout the width of the roll (Wilmotte: Col 5, Lines 41-49).
Regarding Claim 10, Wilmotte further teaches the nozzle spacing is smallest in a central region of the discharge side of the cooling bar (Fig 5 (Col 41-44).
Regarding Claim 11
Regarding Claim 16, Na further discloses a respective plurality of rows of nozzles (6) (Fig 4), the nozzles (6) in each of the rows are spaced apart along a direction parallel to the roll axis. 
Na does not disclose the nozzles in at least two adjacent rows of the nozzles are offset from a respective nozzle in an adjacent row. 
However, in the same field of endeavor, Wilmotte further teaches the three rows of nozzles (Fig 5) have offset spacing such that a nozzle in the center cooling bar (16) does not have a nozzle immediately above (17) or below (15) in the outer regions for the purpose of obtaining a uniform cooling throughout the width of the roll (Col 5, Lines 46-49).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the nozzle row arrangement of Na, to be such that a nozzle in the middle row does not have a nozzle immediately above or below, as taught by Wilmotte, in order to obtain uniform cooling throughout the width of the roll (Wilmotte: Col 5, Lines 46-49).
The combination of Na and Wilmotte further teaches the offset selected such that coolant moving from one nozzle (Na: 6) down the discharge side from the feed line (Na: 5) passes between two of the nozzles in the adjacent row of nozzles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Groch (US 6,062,056) discloses a cooling bar having nozzles varied in spacing with a smaller spacing in the center of the bar. Further, the nozzles are threaded into nozzle apertures in order to allow the removal and replacement of the nozzles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KRESSE whose telephone number is (571)272-4580.  The examiner can normally be reached on Monday - Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW KRESSE/Examiner, Art Unit 3725                                                                                                                                                                                                        

/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725